Filed 9/6/22 Conservatorship of A.R. CA1/1
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION ONE


 Conservatorship of the Person of A.R.


 PUBLIC GUARDIAN OF CONTRA                                               A163629
 COSTA COUNTY,
                                                                      (Contra Costa
             Petitioner and Respondent,                            County
 v.                                                                   Super. Ct. No. P21-
                                                                   00228)
 A.R.,
             Objector and Appellant.

         A.R. appeals from an order of conservatorship under the Lanterman-
Petris-Short Act (LPS). (Welf. & Inst. Code, § 5350.)1 Following a bench
trial, the court expressly found he was gravely disabled and, on the basis of
additional findings removed his rights to make medical decisions regarding
his grave disability, drive, enter into contracts, and possess a gun. A.R.
maintains the grave disability finding must be reversed because the court
erred in admitting into evidence certain entries in his medical records that he
contends are inadmissible hearsay. He further asserts no substantial
evidence supports the court’s disability determinations.


        All further undesignated statutory references are to the Welfare and
         1

Institutions Code.


                                                               1
      We affirm.
                                BACKGROUND
      The Public Guardian of Contra Costa County (Public Guardian) filed a
petition to conserve A.R. in March 2021.2 The probate court appointed the
Public Guardian as A.R.’s temporary conservator that day and empowered
the Public Guardian to place A.R. in a locked facility and make medication
and treatment decisions on his behalf.
      At the trial six months later, the only witness was Jennifer Weinstein,
Psy.D., a clinical psychologist who testified as an expert in psychology and
grave disability. Dr. Weinstein interviewed A.R. at the Villa Fairmont, the
facility where he was placed, in August 2021. She also reviewed A.R.’s
medical records from Villa Fairmont (Exhibit 4), Fremont Hospital (Exhibit
2), and John George, a psychiatric inpatient facility in Alameda (Exhibit 3),
and she relied on those records in forming her opinions.
      Dr. Weinstein diagnosed A.R. with schizophrenia. She explained
schizophrenia is a psychotic disorder characterized by “perceptual
disturbances which are symptoms that we call delusions and hallucinations.”


      2  “The Lanterman–Petris–Short Act . . . , Welfare and Institutions
Code sections 5000 et seq., governs involuntary treatment of the mentally ill
in California. Under the Act, ‘A conservator of the person, of the estate, or of
the person and the estate may be appointed for any person who is gravely
disabled as a result of mental disorder. . . .’ (§ 5350.) ‘Gravely disabled’ is
defined. It means, ‘A condition in which a person, as a result of a mental
disorder, is unable to provide for his or her basic personal needs for food,
clothing, or shelter. . .’ (§ 5008, subd. (h)) with the additional proviso that ‘a
person is not “gravely disabled” if that person can survive safely without
involuntary detention with the help of responsible family, friends, or others
who are both willing and able to help provide for the person's basic personal
needs for food, clothing, or shelter’ (§ 5350, subd. (e)(1)).” (Conservatorship of
George H. (2008) 169 Cal.App.4th 157, 159–160 (George H.).)


                                         2
Delusions are “beliefs that don’t match with reality.” Other symptoms are
lack of motivation, lack of speech, and social isolation. Schizophrenia is a
chronic condition that will not go away but can be managed with medication
and other therapies.
      A.R. was taking a monthly injectable medication to treat his
schizophrenia, which required administration by a medical professional. Dr.
Weinstein testified the drug reduced his symptoms of schizophrenia.
      When Dr. Weinstein interviewed A.R., he was aware of his name and
the date. However, he did not know what city he was in, who the president
was, or why he was in the hospital. A.R. told Dr. Weinstein that “he
suspected somebody called and lied,” resulting in his hospitalization. He also
had what Dr. Weinstein characterized as a “delusion” that taking medication
would cause him to be more prone to taking illegal drugs. Dr. Weinstein
testified A.R. also had “thought blocking,” which is a “symptom of
schizophrenia wherein an individual stops [the] main thought or appears to
have a thought, starts to express the thought and then stops.”
      A.R. told Dr. Weinstein he did not have a mental illness and did not
need psychiatric treatment or medication. He reported a list of prior
placements, including state hospital, institutes for mental disease, and
various dual diagnosis drug and alcohol treatment programs.
      A.R. also said that if not conserved, he would not take his medication
unless forced. He had no plan to connect with psychiatric care providers in
the community. He did not know where he would live and had no plan to find
housing other than to rely on a case manager.
      The court admitted A.R.’s medical records from Fremont Hospital,
Alameda Health Systems, and Villa Fairmont, as business records. (Exhibits
2, 3, 4.) It also allowed Dr. Weinstein to testify about entries in these records

                                        3
on which she based her opinion, but not about diagnoses set forth in the
records.
      Dr. Weinstein testified Fremont Hospital records stated A.R. had a
“[d]isorganized thought process,” “part of what we see as a cognitive
impairment in those with schizophrenia.” The records also stated A.R. had
“thought blocking” and “auditory hallucinations,” and exhibited “[i]nternal
preoccupation,” which Dr. Weinstein testified were also symptoms of
schizophrenia. The records also stated A.R. refused medication and
treatment on numerous occasions.
      The Fremont Hospital records also described an incident in which A.R.
was released from the facility after refusing to remain voluntarily. The
record stated, “ ‘After discharging this patient, the patient went outside. The
patient was so confused. He has no idea where he will go. He was sitting
outside in the banquet. . . .’ ‘For the safety of the patient, the patient was
brought back inside the hospital.’ ”
      The Fremont records also contained reports of a number of physical
attacks on staff and other patients. On one occasion, A.R. “ ‘was acting out
and fighting [with] physician. Physical hold initiated.’ ” Other records stated
he, on one occasion, was “swinging, spitting, and trying to bite at the staff,”
on another occasion attacked a patient, and on yet another occasion,
threatened and “ ‘lunged’ ” at staff, whereupon he was physically restrained
“ ‘to prevent any injuries.’ ”
      Dr. Weinstein testified that in considering whether an individual has a
grave disability, she considers whether he or she has “difficulty controlling
aggressive impulses.” She opined A.R.’s “trouble controlling his aggression
. . . [was] one of his impairments related to his diagnosis of schizophrenia.”



                                        4
The ability to “maintain control over their physical aggression” is also
necessary “in order to maintain stable housing.”
      The Alameda records included entries that A.R. had certain delusions.
For example, he signed his hospital documentation with the name “ ‘James
Peter Nelson,’ ” rather than his own name, and also reported his name was
Peter. A.R. also told staff he “ ‘own[ed] a hotel I can stay at.’ ” Dr. Weinstein
testified that identifying himself as another person and stating he owned a
hotel were delusions, which are symptoms of schizophrenia.
      The Villa Fairmont records included an entry about a July 2021
incident where A.R. was “agitated, spitting, and trashing [his] room” and his
treating psychiatrist ordered emergency medication. The records also stated
A.R. “ ‘expressed to the team that he is . . . never bad, and . . . a good person,
and . . . [has] a perfect record. . . . [A.R.] denied having any mental health
challenges or causing any problems.’ ”
      Dr. Weinstein testified A.R.’s “schizophrenia impairs his perception[s]
. . . resulting in auditory hallucinations, difficulty deciphering what’s real and
not real, resulting in paranoid concerns which correlate with . . . verbal
aggression or physical aggression.” She opined he was gravely disabled based
on his lack of insight into his mental health disorder and symptoms, his
inability to participate in meaningful treatment, and refusal to take
medication.
      The court expressly found beyond a reasonable doubt that A.R. was
gravely disabled and his current placement was appropriate. The court also
expressly found by clear and convincing evidence that four disabilities should
be imposed: 1) the right to refuse treatment related to his grave disability, 2)
the right to drive a vehicle, 3) the right to enter into contracts, and 4) the
right to possess or own a firearm or other deadly weapon.

                                         5
                                DISCUSSION
Medical Record Evidence
      A.R. maintains the trial court violated his due process rights by
allowing Dr. Weinstein to testify about certain entries in his psychiatric
records. He claims this evidence was inadmissible hearsay and lacked
foundation.
      The Public Guardian sought admission of A.R.’s psychiatric records
from Fremont Hospital (Exhibit 2), Alameda Health Systems (Exhibit 3), and
Villa Fairmont (Exhibit 4). Each set of records was submitted with a
declaration of the custodian of records under Evidence Code section 1561.
The trial court admitted the documents as business records under Evidence
Code section 1271, but ruled it would not be “considering any specific
diagnoses voiced by participants within the records. We’ll go on an item-by-
item basis with that stipulation.” The court thus allowed Dr. Weinstein to
testify about those portions of A.R.’s medical records on which she based her
opinion, to the extent they recorded observations of A.R.’s statements and
behavior, but not about opinions or diagnoses expressed by providers.
      Under section 5008.2, the trier of fact is required to consider “the
historical course of the person’s mental disorder,” including evidence from
mental health or related support services and “the patient’s medical records
as presented to the court, including psychiatric records,” in determining
whether the person is gravely disabled for purposes of ordering a LPS
conservatorship. (§ 5008.2, subd. (a), italics added.)
      “The trial court has wide discretion to determine whether there is a
sufficient foundation to qualify evidence as a business record; we will
overturn its decision to admit such records only upon a clear showing of
abuse.” (Conservatorship of S.A. (2018) 25 Cal.App.5th 438, 447 (S.A.).) “The

                                        6
business records exception requires a foundational showing that (1) the
writing was made in the regular course of business; (2) at or near the time of
the act, condition, or event; (3) the custodian or other qualified witness
testifies to its identity and mode of preparation; and (4) the sources of
information and mode and method and time of preparation indicate
trustworthiness. (Evid. Code, § 1271. . . .) These requirements may be
satisfied by affidavit. (Evid. Code, § 1561. . . .)” (Ibid.)
      “In order for a record to be competent evidence under [Evidence Code
section 1271] it must be a record of an act, condition or event; a conclusion is
neither an act, condition or event. . . .” (People v. Reyes (1974) 12 Cal.3d 486,
503.) A psychiatrist’s opinion about a patient’s diagnosis is “not an act,
condition or event within the meaning of the statute.” (Ibid.)
      A.R. claims the following three entries in the medical records
constituted medical conclusions rather than observations: (1) a January 21,
2021, entry by Dr. Kumar stating A.R. was “internally preoccupied,” (2) a
February 6th entry by Dr. Kumar stating “on mental status exam . . . [A.R.’s]
[t]hought process is disorganized with thought blocks. Hallucinations:
[a]uditory type and internally preoccupied,” and (3) a June 2nd entry by an
occupational therapist that A.R. “appeared internally preoccupied” and
“unable to engage in meaningful conversation.”
      As to these records, the court allowed “everything up to the word
delusion, but delusion, colon, paranoid type will not be allowed in because it
appears to be a diagnosis. But thought process is disorganized with thought
blocks, hallucination, auditory type, internally preoccupied will stand as
observations that [Dr. Weinstein] can rely on for her opinion.”
      Dr. Weinstein, in turn, testified the recorded behaviors— disorganized
thought processes and thought blocking, and inability to engage in

                                          7
meaningful conversation—were symptoms of schizophrenia, and symptoms
on which she based her opinion that A.R. was gravely disabled.
      A.R. cites to no evidence or authority supporting his claim that these
reported behaviors were not, as Dr. Weinstein testified, symptoms of
schizophrenia, but rather, were, themselves, diagnoses of some kind.
Moreover, Dr. Weinstein’s testimony makes it clear these were observable
conditions. She testified, “Thought blocks I talked about previously is an
impairment in the flow of thinking, so the thought will start and the
individual will start to speak and then stop mid thought or withhold—
withhold the thought. Internal preoccupation is often observed when
auditory hallucinations occur. Of course they’re distracting and the person
having the auditory hallucination is appearing preoccupied with something
that is not visible to the bystander.”
      A.R. also points to a July 21st entry in the records that he became
assaultive and received emergency medication. He claims a “need for
emergency medication is an opinion.”
      The record at issue was a handwritten “psychiatry progress note,”
(capitalization omitted) which stated, “patient became aggressive and
assaultive towards staff when informed that he is due for monthly
injection. . . . Doctor was notified and given emergency medication. . . .” The
court overruled A.R.’s objection “[b]ased upon the total review of that entry,”
and Dr. Weinstein testified A.R. “was given—he required emergency
medication as ordered by the treating psychiatrist.”
      The court did not abuse its discretion in allowing the evidence. The
entry in the record described the observable fact that A.R. became assaultive
and was given emergency medication by staff as ordered by the treating
psychiatrist. And even if allowing the word “emergency” was an abuse of

                                         8
discretion, it was harmless, since the point of the testimony was that A.R.
became so combative, he was medicated.
      A.R. also claims it is not clear that the following six entries were made
by the individual observing the behavior: (1) a January 25, 2021 entry that
A.R. spit at and tried to bite staff; (2) a January 26th entry that A.R. was
fighting and physically restrained by staff; (3) a February 7th entry that A.R.
was discharged from the hospital but brought back inside for his own safety
because he was so confused; (4) a March 22nd “interdisciplinary progress
note” (capitalization omitted) that he attacked another patient; (5) a May 6th
entry that he threatened and lunged at staff and was physically restrained;
and (6) the July 21st entry that A.R. was assaultive and given emergency
medication.
      In S.A., the conservatee made the same argument on appeal—that “not
every entry expressly states that the person who recorded it was the direct
observer. She point[ed], for example, to an entry that begins ‘Per staff . . .’
and questions whether the writer witnessed the events.” (S.A., supra,
25 Cal.App.5th at p. 448.) The court rejected the argument, stating “the trial
court considered these arguments, reviewed the records, and found the PHF
records were ‘clearly the reports of persons and staff, licensed psychiatric
technicians, . . . who are reporting [S.A.’s] observed conduct’ and the board
and care facility records were ‘obviously the observations . . . of the people in
the psychiatric program.’ ” (Ibid.)
      Likewise here, the bulk of the six entries at issue were obviously the
observations of people at the psychiatric facilities. The first two identified
entries are “Seclusion/Restraint Orders” signed by A.R.’s medical providers,
an R.N. and an M.D. Each describes A.R.’s behavior leading to the restraint
order, and the conditions to be met for release from restraint. There is

                                        9
nothing to indicate the entries were not made by the individual making the
observations.
       The February 7th entry is part of a “Psychiatric Evaluation” (some
capitalization omitted) completed by the attending physician. Again, there is
no indication the recorded observations were not made by the physician; in
fact, part of the entry states “seen this morning at 9 a.m.”
       The March 22nd entry is from the “Interdisciplinary Progress Notes.”
(Some capitalization omitted.) It is the only entry identified by A.R. that
appears to have been recorded by a staff member other than the one
witnessing it: the entry states A.R.’s physical attack on another patient was
“witnessed by MHT on duty.”
       The May 6th entry is from the “ED Notes” and is signed by an RN,
stating “Pt was agitated and observed threatening & cursing staff. Pt lunged
at staff and was restrained physically.”
       The July 21st entry is also from the “Interdisciplinary Progress Notes,”
(some capitalization omitted) and consists of a series of handwritten notes,
each of which is signed. One of them states, “[p]atient became aggressive and
assaultive towards staff when informed that he is due for monthly
injection. . . .”
       Thus, with the exception of the March 22nd entry, none of the entries
indicate they were made by anyone other than the individual identified as
preparing the notation. The custodian of records of Fremont Hospital
declared: “The records were prepared by personnel of Fremont Hospital,
either by hand or electronic input, in the ordinary course of business at or
near the time of the act, condition, or event described in the records.” The
declaration of the custodian of records of the Villa Fairmont as to the records’
preparation used identical language. The custodian of records of the

                                       10
Alameda Health System similarly declared: “The records were prepared by
the personnel of the hospital, staff physicians, or persons acting under the
control of either, in the ordinary course of hospital business at or near the
time of the act, condition, or event.”
      As did the Court of Appeal in S.A., we therefore “conclude [the
conservatee’s] medical records, as redacted, were admissible under the
business records exception to prove the acts, conditions, and events recorded
therein. (Evid. Code, § 1271.)”3 (S.A., supra, 25 Cal.App.5th at p. 447.) To
the extent the March 22nd entry may not have been based on personal
observation of the person making the entry, it was cumulative evidence of
A.R.’s aggressive behavior and, in any case, any error in its admission was
harmless. (See Conservatorship of K.W. (2017) 13 Cal.App.5th 1274, 1286
[“The standard for prejudice applicable to state law error in admitting
hearsay evidence is whether it is reasonably probable the appellant would
have obtained a more favorable result absent the error.”].)
The Disabilities Imposed
      A.R. does not dispute that substantial evidence supports the court’s
finding that he suffered from a grave disability or the appropriateness of his
placement. He does dispute, however, that substantial evidence supports
three of the disabilities the court imposed.4
      “ ‘If a person is found gravely disabled and a conservatorship is
established, the conservatee does not forfeit legal rights or suffer legal
disabilities merely by virtue of the disability. (§ 5005; Conservatorship of


      3 Accordingly, we likewise conclude the admission of this evidence did
not violate A.R.’s due process rights.
      4   A.R. does not challenge the firearm disability.


                                         11
Walker (1989) 206 Cal.App.3d 1572, 1578. . . .) The court must separately
determine the duties and powers of the conservator, the disabilities imposed
on the conservatee, and the level of placement appropriate for the
conservatee. (§§ 5357, 5358.) The party seeking conservatorship has the
burden of producing evidence to support the disabilities sought, the
placement, and the powers of the conservator, and the conservatee may
produce evidence in rebuttal.’ ” (George H., supra, 169 Cal.App.4th at p. 165.)
      “[A]n appellate court evaluating the sufficiency of the evidence in
support of a finding must make an appropriate adjustment to its analysis
when the clear and convincing standard of proof applied before the trial
court. In general, when presented with a challenge to the sufficiency of the
evidence associated with a finding requiring clear and convincing evidence,
the court must determine whether the record, viewed as a whole, contains
substantial evidence from which a reasonable trier of fact could have made
the finding of high probability demanded by this standard of proof.”
(Conservatorship of O.B. (2020) 9 Cal.5th 989, 1005.) Therefore, “[w]e must
determine whether the record contains substantial evidence from which a
reasonable trier of fact could have made the finding of high probability
demanded by this clear and convincing standard of proof. [Citation.] We do
not reweigh evidence.” (Conservatorship of S.A. (2020) 57 Cal.App.5th 48, 56
(S.A. II).) We also “presume in favor of the judgment the findings of fact
necessary to support it.” (Ibid.)
      Medical Care Decisions
      A.R. maintains the trial court “denied [him] the right to make decisions
about his own general medical care” and no substantial evidence supports
this disability.



                                      12
      To begin with, the court did not disable A.R. from making decisions
about his “general medical care.” Rather, it limited only his “right to refuse
or consent to treatment related specifically to the Conservatee’s being gravely
disabled, including psychotropic medications.” It did not check the box on the
form “Order Appointing Conservator” that would have extended the disability
to the “right to refuse or consent to routine medical treatment unrelated” to
“remedying or preventing the recurrence of the Conservatee’s being gravely
disabled.” The Public Guardian, likewise, states in its respondent’s brief that
it “did not request, and the court did not grant, [a disability as to the] right to
refuse or consent to routine medical treatment.”
      With respect to his ability to make medical decisions concerning his
grave disability, A.R. claims, specifically, that “there was no evidence that
[he] could not evaluate the risks and benefits of his medication.”
      “A competent adult has the right to refuse medical treatment, including
the right to refuse psychotropic drugs. (In re Qawi (2004) 32 Cal.4th 1, 14 . . .
(Qawi).) A court’s determination that a conservatee is gravely disabled does
not, by itself, justify imposing an order allowing involuntary medication.
[Citations.] Conservators may seek added authority over conservatees,
including a limitation on the conservatee’s right to refuse medical treatment.
The statute refers to medication authority as imposing a ‘disabilit[y]’ on the
conservatee. (§ 5357, subd. (d).)” (S.A. II, supra, 57 Cal.App.5th at p. 55.)
      “A court may order involuntary medication if clear and convincing
evidence shows the conservatee is incompetent to give or withhold informed
consent. (Riese [v. St. Mary’s Hospital & Medical Center (1987)]
209 Cal.App.3d [1303] . . . ,1322–1323.) In Qawi, the California Supreme
Court approved Riese and Keyhea v. Rushen (1986) 178 Cal.App.3d 526, 535
. . . , which listed factors a court must consider to determine whether a

                                        13
conservatee is incompetent. (Qawi, supra, 32 Cal.4th at pp. 17–19.) The
factors include whether the conservatee lacks mental capacity rationally to
understand the nature of the medical problem, the proposed treatment, and
its attendant risks. (Id. at p. 18.)” (S.A. II, supra, 57 Cal.App.5th at pp. 55–
56.)
       “Judicial determination of the specific competency to consent to drug
treatment should focus primarily upon three factors: (a) whether the patient
is aware of his or her situation (e.g., if the court is satisfied of the existence of
psychosis, does the individual acknowledge that condition); (b) whether the
patient is able to understand the benefits and the risks of, as well as the
alternatives to, the proposed intervention (e.g., ‘an acutely psychotic patient
should understand that psychotropic medication carries the risk of dystonic
reactions [i.e., abnormal control and coordination of movement] . . . that the
benefit is the probable resolution of the psychotic episode; and that
alternatives include psychotherapy and milieu therapy, and possibly ECT,
but that at least the two former alternatives carry a lower short-term success
rate than does medication.’ (Gutheil & Appelbaum, Clinical Handbook of
Psychiatry and the Law, supra, at p. 219)); and (c) whether the patient is able
to understand and to knowingly and intelligently evaluate the information
required to be given patients whose informed consent is sought (§ 5326.2) and
otherwise participate in the treatment decision by means of rational thought
processes. With respect to this last consideration, it has with reason been
urged that ‘the appropriate test is a negative one: in the absence of a clear
link between an individual’s delusional or hallucinatory perceptions and his
ultimate decision,’ it should be assumed ‘that he is utilizing rational modes of
thought.’ ” (Riese v. St. Mary’s Hospital & Medical Center, supra,
209 Cal.App.3d at pp. 1322–1323.)

                                         14
      The “Order Appointing Conservator” (some capitalization omitted)
expressly recites that, “In considering whether to impose disabilities on the
Conservatee’s right to refuse or consent to treatment . . ., the Court has
considered the following factors: a) whether the Conservatee is aware of the
nature of his or her grave disability; b) whether the Conservatee is able to
understand the benefits and the risks of, as well as alternatives to, the
proposed intervention; and c) whether the Conservatee is able to understand
and to knowingly and intelligently evaluate the information required to be
given to patients whose informed consent is sought and to otherwise
participate in the treatment decision by means of rational thought process.”
      In S.A. II, the court considered circumstances similar to those at hand.
The conservatee in that case was also diagnosed with schizophrenia. (S.A. II,
supra, 57 Cal.App.5th at p. 51.) A psychologist interviewed S.A., reviewed
her charts and records, and testified she had symptoms of schizophrenia.
(Ibid.) The psychologist explained, “S.A. ‘has a complicated set of ideas about
what reality is to her.’ ” (Ibid.) She “asserted that S.A. was not her name
and that her true name is completely different.” (Ibid.) She “denied she had
a mental illness and believed instead she had anemia.” (Ibid.) She told the
psychologist that her mother (and conservator) had schizophrenia, but she
did not. (Ibid.) Because she did not believe she had a mental illness, she did
not want to stay at a board and care facility. (Id. at p. 52.) S.A. also believed
her mother had kidnapped her, and her true parents were movie stars
Michael Keaton and Michelle Pfieffer. (Id. at pp. 52–53.) Although S.A.’s
mother was from India, S.A. “denied her Indian heritage.” (Id. at p. 52.) She
told the psychologist she was not willing to take medication because she
believed it caused her to have a darker complexion than her “true” parents.
(Ibid.) The psychologist testified S.A.’s beliefs were delusions and she did not

                                       15
have “enough mental capacity to make an informed refusal of medication.”
(Ibid.)
      The court in S.A. II concluded “[s]ubstantial evidence supported a
finding that S.A. lacked the mental capacity rationally to understand the
nature of her mental illness, her medication, and the risks of stopping her
medication.” (S.A. II, supra, 57 Cal.App.5th at p. 56.) The court went on to
explain, “S.A. denied having schizophrenia and rejected any need for
medication. She thought her medication caused her skin to darken. This
belief is related to her delusion Michael Keaton and Michelle Pfeiffer were
her parents. [A psychologist] testified S.A. lacked mental capacity to make
an informed refusal of her medications. This evidence supported the court’s
order.” (Ibid.)
      The record before us is much the same. Although A.R. maintains
“there was no evidence that [he] could not evaluate the risks and benefits of
his medication,” there is, in fact, abundant evidence supporting such finding.
      There was evidence he did not know what city he was in, who the
president was, or why he was in the hospital. He told Dr. Weinstein “he
suspected somebody called and lied,” resulting in his hospitalization. Like
the conservatee in S.A. II, A.R. had a delusion he had a different name, as
well as a delusion he owned a hotel where he could stay. Also like the
conservatee in S.A. II, A.R. did not believe he had schizophrenia or any
mental illness, he did not think he needed psychotropic medication, and he
often violently refused it. Indeed, he was receiving psychotropic medication
through intramuscular injection due to his refusal to take oral medication.
He also was functioning under a delusion about his prescribed medication,
believing it would cause him to be more prone to take illegal drugs. A.R.
additionally told the psychologist he had no plan to connect with psychiatric

                                      16
care providers in the community and would not take his medication unless
forced.
      Dr. Weinstein testified A.R.’s “schizophrenia impairs his perception . . .
resulting in auditory hallucinations, difficulty deciphering what’s real and
not real, resulting in paranoid concerns which correlate with . . . verbal
aggression or physical aggression.” She further testified A.R. lacked insight
into his mental health disorder and symptoms, refused to take medication,
and was unable to participate in meaningful treatment.
      In sum, there is substantial evidence to permit a finding by clear and
convincing evidence, as the court made here,5 that A.R. suffers from a grave
disability that so impairs his reasoning—through cognitive confusion and
delusions about his own condition and medical needs, and the consequences
of taking his prescribed medication—that he could be disabled from making
his own treatment decisions with respect to his disability.
      Driving
      A.R. also claims no substantial evidence supports the driving disability.
      In George H., the court considered a similar challenge to a driving
disability. (George H., supra, 169 Cal.App.4th at p. 166.) In that case, there
was no evidence specifically about the conservatee’s ability to drive, and the

      5  Finding number 5 of the “Order Appointing Conservator” (some
capitalization omitted) states, “There is clear and convincing evidence that
the Conservatee lacks the capacity to refuse or consent to treatment related
specifically to the Conservatee’s being gravely disabled, including
psychotropic medications, because the Conservatee is incapable of making
rational decisions and lacks the mental capacity to rationally understand the
nature of his or her psychiatric/medical condition, the proposed treatment,
and the attendant risks.” Finding 6 states, “It is in the Conservatee’s best
interest” to empower the conservator to “require the Conservatee to receive
treatment related specifically to remedying or preventing the recurrence of
the Conservatee being gravely disabled.”

                                       17
conservatee maintained his “ ‘mere status of conservatee does not, ipso facto,
establish incompetence.’ ” (Id. at p. 165.)
      The court concluded there were “no grounds for reversal. The trial
court here properly specified each of the powers and disabilities it imposed.
Appellant impliedly argues that a specific, on-the-record statement of the
reasons for each order is required. We see no such legal requirement.
Instead, we follow the usual rules on appeal [citation] and ‘presume in favor
of the judgment every finding of fact necessary to support it warranted by the
evidence.’ [Citation.] [¶] The evidence warranted the trial court findings.
The public guardian presented ample evidence that appellant suffered from a
mental illness, making medication necessary, and the public guardian’s
report, [his physician’s] testimony, and [his] mother’s testimony was that
appellant often refused to take his medication. This evidence, and the
evidence that appellant suffered delusional beliefs and auditory
hallucination, supported the order suspending appellant’s driving privilege
and right to contract.” (George H., supra, 169 Cal.App.4th at pp. 165–166.)
      So too here. Although there was no evidence that related, specifically,
to A.R.’s physical ability to drive, there was abundant evidence of his
schizophrenia and its symptoms, including delusions, auditory hallucinations
and impaired perceptions, and his need for medication which he refused to
take voluntarily. As in George H., this evidence amply supports the trial
court’s express finding that A.R. “cannot safely operate a motor vehicle.6




      6    Finding number 9 of the “Order Appointing Conservator” (some
capitalization omitted) states, “There is clear and convincing evidence that
[¶] . . . the Conservatee cannot safely operate a motor vehicle.”

                                       18
      Right to Contract
      Lastly, A.R. asserts no substantial evidence supports the contracting
disability.
      He cites to Civil Code section 1556, which provides “All persons are
capable of contracting, except minors, persons of unsound mind, and persons
deprived of civil rights.” He asserts there are “three classifications of
incapacity based on an ‘unsound mind,’ ” and claims he does not “fall into any
of the three classifications.” He further cites to Civil Code section 38, which
provides that “A person entirely without understanding has no power to
make a contract of any kind. . . .” Civil Code section 39 provides in pertinent
part, “(a) A conveyance or other contract of a person of unsound mind, but not
entirely without understanding, made before the incapacity of the person has
been judicially determined, is subject to rescission. . . . (b) A rebuttable
presumption affecting the burden of proof that a person is of unsound mind
shall exist for purposes of this section if the person is substantially unable to
manage his or her own financial resources or resist fraud or undue influence.
Substantial inability may not be proved solely by isolated incidents of
negligence or improvidence.” (Civ. Code, § 39, subd. (a), (b).) He also points
out Civil Code section 1575 provides “Undue influence consists: 1. In the use,
by one in whom a confidence is reposed by another, or who holds a real or
apparent authority over him, of such confidence or authority for the purpose
of obtaining an unfair advantage over him; 2. In taking an unfair advantage
of another’s weakness of mind; or, 3. In taking a grossly oppressive and
unfair advantage of another’s necessities or distress.”
      To begin with, A.R. cites no authority suggesting, let alone holding,
that these statutes govern a probate court’s imposition of conservatorship
disabilities under section 5357, subdivision (b), or that he must fall into one

                                        19
of these three categories in order for a court to restrict his ability to contract.
Furthermore, A.R. has been adjudicated, on the basis of clear and convincing
evidence, as “lacking the capacity” to make medical decisions, decisions that
are of equal weight and import as decisions about entering into contracts.
      In any case, abundant evidence supports the court’s express finding
that there is “clear and convincing evidence” that “the Conservatee is not
competent to enter into contracts.” We have recited this evidence in detail in
the preceding pages, and need not, and do not, recount it again here. Among
others things, Dr. Weinstein testified A.R.’s “schizophrenia impairs his
perception . . . resulting in auditory hallucinations, difficulty deciphering
what’s real and not real.” She further testified he suffers from a number of
delusions, including that he bears a different name. This evidence amply
supports the contracting disability.
                                 DISPOSITION
      The conservatorship order is affirmed.




                                        20
                                          _________________________
                                          Banke, J.


We concur:


_________________________
Humes, P.J.


_________________________
Wiss, J.*




*Judge of the San Francisco Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.




A163629, Conservatorship of AR




                                     21